Citation Nr: 1453601	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for photophobia.

2.  Entitlement to service connection for a left elbow disability, claimed as arthritis.

3.  Entitlement to service connection for left shoulder disability, claimed as arthritis.

4.  Entitlement to service connection for right hand disability, claimed as arthritis.

5.  Entitlement to service connection for left hand disability, claimed as arthritis.

6.  Entitlement to a rating in excess of 10 percent for right elbow arthritis.

7.  Entitlement to ratings for right shoulder arthritis in excess of 10 percent prior to September 24, 2009, and/or in excess of 20 percent from that date.

8.  Entitlement to a compensable rating for residuals of a left hand shell fragment wound (scar).

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to December 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  An interim (December 2009) rating decision increased the rating for right shoulder arthritis to 20 percent, effective September 24, 2009.

The issue of service connection for photophobia is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left elbow disability became manifest in service and has persisted.

2.  The Veteran's right hand disability became manifest in service and has persisted.

3.  The Veteran is not shown to have (or during the pendency of this claim to have had) a chronic left shoulder disability.

4.  The Veteran's left hand disability, diagnosed as trigger finger, was not manifested in, and is not shown to be related to an injury, disease, or event in, service, or to have been caused or aggravated by his service-connected left hand scars. 

5.  The Veteran failed to report for a VA examination scheduled in 2012 in connection with his claims for increased ratings for right elbow arthritis, right shoulder arthritis, and left hand shell fragment wound; good cause for his failure to appear is neither shown, nor alleged.


CONCLUSIONS OF LAW

1.  Service connection for left elbow arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for right hand arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  Service connection for a left hand disability, to include as secondary to service-connected left hand shell fragment wound scars, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The Veteran's claims seeking increased ratings for right elbow arthritis, right shoulder arthritis, and left hand shell fragment wound must be denied because he failed (without good cause) to report for a VA examination scheduled to determine his entitlement to increases in the ratings.  38 C.F.R. §§ 3.326(a), 3.655 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appellant was advised of VA's duties to notify and assist in the development of the service connection claims.  Letters dated in June 2007, October 2007, and March 2008, prior to the adjudication of the claims, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA (fee-basis) examination in September 2009 for the service connection claims decided herein.  This examination is adequate for rating purposes as the examiner reviewed the claims file, obtained a reported history from the Veteran, conducted a thorough examination, obtained x-rays, and noted the extent of any functional loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that the VA examination report contains sufficient clinical findings and informed discussion of the history and features of the disabilities involved in service connection claims decided herein to constitute probative medical evidence adequate for rating purposes.  VA's duty to assist with respect to such claims is met.

Regarding the claims for increased ratings, in March 2008 the RO provided the Veteran the generic type notice required in such claims.  Following his failure to report for examinations scheduled in connection with the claims in April 2008 and January 2012, the claims could not be substantiated as a matter of law (because a governing regulation mandates denial based on a failure to report).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of those claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual background, Legal criteria and Analysis

With respect to the claims decided herein, the Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established by showing continuity of symptoms after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to left elbow arthritis, the Veteran's STRs document that on October 26, 1984 periodic medical examination, arthritis in both elbows was diagnosed.  Furthermore, on September 2009 VA (fee-basis) examination, X-rays confirmed that he has degenerative arthritic changes in the left elbow.  Given the nature of the disability, the Board finds that the current chronic left elbow disability (arthritis) became manifest during (was incurred in) service and should be service connected.

Likewise, the Veteran's STRs document that an August 21, 1984 X-ray of the right thumb found deformity of the first metacarpal with secondary degenerative changes.  X-rays on September 2009 VA (fee-basis) examination confirmed degenerative joint disease (DJD) in the right hand.  Given the nature of the disability, the Board finds that the current chronic right hand disability (DJD with wrist strain) became manifest during (was incurred in) service and should be service connected.

Regarding left shoulder arthritis, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence in the record that the Veteran has (or during the pendency of this claim has had) a chronic left shoulder disability.  While his STRs note several complaints of left shoulder pain (see, e.g., March 1974 complaints of left shoulder musculoskeletal pain and August 1979 complaint of pain radiating into his left shoulder), there was no related diagnosis of a chronic left shoulder disability.  X-rays in September 1981 (following a football injury with symptoms of crepitus) were negative, and the impression at that time was sprain.  Postservice treatment records note subjective reports of arthritic pain in his left shoulder (see, e.g., December 2008 VA treatment record (in which the Veteran asserted arthritis in all joints); there is no evidence that the Veteran received a diagnosis of a clinically demonstrated chronic left shoulder disability.  On September 2009 VA (fee-basis) examination, the examiner noted the Veteran's subjective complaints of weakness, stiffness, swelling, locking, and pain in his left shoulder , but noted there was full range of motion.  X-rays showed a normal left shoulder, with no clinical pathology.  The examiner opined that there was no diagnosis of a left shoulder disability because there was no pathology to render such diagnosis.

In summary, while the Veteran reports that he has a diagnosis of left shoulder arthritis, he has not submitted (or identified tor VA to secure) evidence of such diagnosis.  While he is competent to report subjective symptoms, such as pain and weakness, whether such symptoms represent an underlying chronic left shoulder disability is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  The medical evidence that directly addresses this question is the opinion of the September 2009 examiner to the effect that the there is no clinical pathology of the left shoulder to warrant such diagnosis; this opinion is supported by X-ray evidence showing a normal left shoulder.  The opinion is probative evidence in this matter; as there is no competent evidence to the contrary, it is persuasive.

The Veteran has not satisfied the threshold legal requirement for substantiating a claim of service connection for left shoulder disability (shown a diagnosis of the disability for which service connection is sought) and has not presented a valid claim of service connection for such disability.  See Brammer, supra.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Regarding a left hand disability, there is no competent (medical) evidence of record that the Veteran has (or during the pendency of this claim has had) left hand arthritis; and the diagnosis of which is complex medical question beyond the scope of lay expertise (and requires diagnostic studies) .  A November 1972 STR noted a possible hairline fracture of the fourth finger of the left hand, but such pathology was not clinically confirmed, and the Veteran's STRs are otherwise silent for complaints of, or treatment for, a chronic left hand disability (other than the already service-connected scar).  A November 1987 VA examination was silent for left hand arthritis.  A June 2005 X-ray found a normal left hand.  On September 2009 VA (fee-basis) examination, the examiner noted the Veteran's subjective complaints of pain, but x-rays showed a normal left hand with respect to arthritis.    

The September 2009 examiner did diagnose a left hand trigger finger, middle finger tendon, based on locking of that digit.  The Veteran was scheduled-but failed to appear-for a January 2012 VA (fee-basis) examination to consider whether such disability may be related to his active service, to include as due to service-connected left hand scar.  A governing regulation (38 C.F.R. § 3.655) provides that when a claimant fails to report for such examination scheduled in connection with an original compensation claim, the claim is to be decided based on the evidence of record.  Here, there is no competent (medical) evidence of a nexus between the Veteran's diagnosed left hand disability (other than shell fragment wound), trigger finger, and his active service or service-connected disabilities, a complex medical question that is beyond the scope of the Veteran's lay observation.  See Jandreau, supra.   Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left hand disability (claimed as arthritis).  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Increased Rating Claims

With respect to the claims for a compensable rating for left hand shell fragment wound, a rating in excess of 10 percent for right elbow arthritis, and a rating in excess of 10 percent, prior to September 24, 2009, and in excess of 20 percent from that date, for right shoulder arthritis, the Board notes that the Veteran was scheduled-but failed to appear-for a January 2012 VA (fee-basis) examination to assess the current severity of such service-connected disabilities.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2010).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim "shall" be denied.  (emphasis added.)  38 C.F.R. § 3.655(b).

In light of his allegation of worsening of these disabilities the AOJ scheduled the Veteran for a right elbow examination in February 2008, for which he appeared, and a right shoulder and left hand examination in April 2008, for which the Veteran failed to appear.  In his October 2008 notice of disagreement, the Veteran responded to the statement in the May 2008 rating decision that he did not appear for the April 2008 examination, stating that he did not receive notice of such examination.  The AOJ subsequently scheduled him for another examination (for both disabilities) in September 2009.  The Veteran presented for such examination and, based on the examiner's findings, the AOJ increased the Veteran's rating for his right shoulder disability to 20 percent, effective the date of the examination.  (The 10 percent rating for right elbow disability was continued, as was the 0 percent rating for left hand shell fragment wound.)

The Veteran continued his appeal with respect to the ratings assigned for all three disabilities (see February 2010 substantive appeal), and the AOJ scheduled him for a January 2012 examination to assess the severity of his service connected left hand shell fragment wound, right shoulder, and right elbow disabilities.  He failed to appear for such examination.  Thereafter, a March 2012 supplemental statement of the case (SSOC) noted that he had not reported for the examination, and informed him that the examination could be rescheduled upon a showing of good cause.  He has not since responded/provided reason for his failure to report for the January 2012 examination or (contrary to his earlier October 2008 notice of disagreement) expressed an intent to appear for an examination if one were to be rescheduled.  The governing regulation in such circumstances (outlined above) is clear and unequivocal; it mandates that the claim for increase must be denied.  See 38 C.F.R. § 3.655.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for left elbow arthritis is granted.

Service connection for right hand DJD with wrist strain is granted.

Service connection for a left shoulder disability is denied.

Service connection for a left hand disability is denied.

A rating in excess of 10 percent for right elbow arthritis is denied.

Ratings for right shoulder arthritis in excess of 10 percent prior to September 24, 2009, and/or in excess of 20 percent from that date are denied.

A compensable rating for a left hand shell fragment wound is denied.


REMAND

With respect to the claim of service connection for photophobia, the Board notes that the Veteran's STRs document a diagnosis of, and treatment for, photophobia during active service.  (See, e.g., July 11, 1969, STR noting glare sensitivity; September 28, 1981, STR noting confirmed diagnosis of photophobia.)  Postservice records note continued complaints of light sensitivity (a symptom capable of lay observation) since service and treatment of such disability within the period on appeal.  (See, e.g., October 2007 VA eye clinic record).  There is no medical nexus opinion of record that addresses the Veteran's contentions concerning this claim.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:
1.  The AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of any current eye disability (claimed as photophobia).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his service treatment records and lay statements of record noting symptoms of, and treatment for, photophobia.  Any tests or studies indicated must be completed.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Please identify (by medical diagnosis) all eye pathology and associated impairment of function found. 

(b) Identify (as to each eye disability entity diagnosed) the most likely etiology for the Veteran's eye disability.  Please opine as to whether such is at least as likely as not (a 50 % or better probability) related to his service, to include his complaints of, and treatment for, light sensitivity/photophobia therein. 

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate. 

2.  Thereafter, the AOJ should review the record and readjudicate this claim.  If it remains denied, issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


